Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, applicant is encouraged to contact the Examiner to discuss the appropriateness of a Corrected Notice of Allowability. Or, applicant may file an amendment as provided by 37 CFR § 1.312. To ensure consideration of an amendment, it MUST be submitted no later than the payment of the issue fee.
Specification
Broken lines have been used in the figures, but their meaning has not been adequately described in the specification in the statement reading [The broken lines shown are for illustrative purposes only and form no part of the claimed design]. If broken lines are included in the drawing, their use must be defined in the specification; i.e., environmental subject matter, boundary, stitching, folds lines, etc. Dotted or broken lines may mean different things in different circumstances and it must be made entirely clear what they do mean and their relationship to the claimed design. See In re Blum, 374 F.2d 904, 153 USPQ 177 (CCPA 1967).
Applicant’s phrase [for illustrative purposes only] has been determined to lack clarity within the context of design patent practice; its use is therefore discouraged. In design patents, the drawings are the illustration of the claim; therefore the description of parts of the drawings as being “for illustrative purposes only” has no clear meaning.
In this case, broken lines in FIGS. 7-10 depict a helmet to show the claimed design “in a usage environment”, as described in FIG. 7. Therefore, for added clarity, the broken line statement following the figure descriptions has been amended to read:
--   The broken lines in FIGS. 7-10 depict environmental subject matter that forms no part of the claimed design.   --
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY BARNES whose telephone number is 571-270-0226. The examiner can normally be reached from Monday through Friday from 10:30 a.m. to 6:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jeffrey Asch can be reached at 571-272-2632. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://www.uspto.gov/patents/process/status/private_pair/index.jsp. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/KIMBERLY BARNES/Primary Examiner, Art Unit 2921